Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.        This action is in response to application amendments filed on 3-24-2021.  
2.        Claims 1 - 23 are pending.  Claims 1, 8, 15 are independent.    This application was filed on 6-21-2017.  

Response to Arguments

3.    Applicant's arguments have been fully considered, however upon further consideration of the prior art and the claimed limitation, they were not persuasive.

A.  Applicant argues on page 8 of Remarks: Applicant submits that the reopening of prosecution in this matter was inappropriate and the outstanding Non-Final Office Action continues to contain clear error addressed in Applicant’s Appeal.

    The Examiner respectfully disagrees.   A panel decision was made to reopen prosecution of the application.  There was no clear error in the rejection of the application in the NonFinal Office Action dated 12-24-2020.  

B.  Applicant argues on page 9 of Remarks:    ...   Diebolt do teach receiving an installation package at a device, however the installation package does not contain any data that can be considered device configuration parameters specific to a user/owner/device as recited in claim 1. 

    The Examiner respectfully disagrees.  Diebolt discloses an installation package utilizes to configure an electronic device.  Diebolt discloses a network environment comprising multiple electronic devices with a first electronic device being updated with information (i.e. configuration, installation information) transferred between the electronic devices (i.e. a first electronic device and an updating electronic device).  (see Diebolt Figure 1: (communication between electronic device 110 and updating device 112); paragraph [0033], lines 1-6: update techniques performed on multiple electronic devices; paragraph [0035], lines 1-6: installation package or update package received via wireless communication between electronic device and updating device; communication via network packets transmitted and received between electronic device and updating device (separate electronic devices))
    Diebolt discloses sending an installation package comprising an application to an installation service or provisioning service for installation of the indicated application.  Diebolt discloses the generation of a digital signature utilized as identification information associated with a particular device/user.  Diebolt discloses a public/private key pair utilized in the generation of the digital signature and that the public/private key pair and the stored certificate information is associated with a particular vendor/user.   Diebolt discloses the usage of specific user data (i.e. configuration information), which is utilized in order to personalize (i.e. configure) an installed application (i.e. configuration parameters specific to a particular user).  (see Diebolt paragraph [0009], lines 1-15: electronic device includes an interface circuit that wirelessly communicates (i.e. providing network communications channels), and a secure element; secure element 

C.  Applicant argues on page 10 of Remarks:    ...   this proposition is not supported by the teachings in Diebolt because 1) the user data is not described as being specific to a user/owner/device and 2) Diebolt does not teach exchange of user data between devices, much less user data contained in the installation package in the manner recited in claim 1.

    The Examiner respectfully disagrees.  Diebolt discloses the usage of specific user data (configuration information), which is utilized in order to personalize (configure) an installed application (i.e. configuration parameters specific to a particular user).  (see Diebolt paragraph [0009], lines 1-15: electronic device includes an interface circuit that wirelessly communicates (i.e. providing network communications channels), and a secure element; secure element exports (transmits) user data associated with another purposed application previously installed on the secure element and personalizes the current installing application (associating current application with user data (i.e. configuration information) previously stored for a previously installed application); 
    Diebolt discloses an installation package utilizes to configure an electronic device.  Diebolt discloses a network environment comprising multiple electronic devices with a first electronic device being updated with information (i.e. configuration, installation information) transferred between the electronic devices (i.e. a first electronic device and an updating electronic device). (see Diebolt Figure 1: (communication between electronic device 110 and updating device 112); paragraph [0033], lines 1-6: update techniques performed on multiple electronic devices; paragraph [0035], lines 1-6: installation package or update package received via wireless communication between electronic device and updating device; communication via network packets transmitted and received between electronic device and updating device (separate electronic devices))  
    And, Diebolt discloses the transfer of user data (i.e. user specific information) between electronic devices. (see Diebolt paragraph [0009], lines 1-15: electronic device includes an interface circuit that wirelessly communicates (i.e. providing network communications channels), and a secure element; secure element exports (transmits) user data associated with another purposed application previously installed on the secure element and personalizes the current installing application (associating current application with user data (i.e. configuration information) previously stored for a previously installed application)  Diebolt discloses data communicated between 

D.  Applicant argues on page 10 of Remarks:    ...   Diebolt’s teachings of user data are exclusively related to exchange of user data between applications on a given device such that the user data is not communicated from one device to another, much less contained in the installation package relied on by the Office as teaching the encrypted configuration payload.

    The Examiner respectfully disagrees.  Diebolt discloses an installation package utilizes to configure an electronic device.  Diebolt discloses a network environment comprising multiple electronic devices with a first electronic device being updated with information (i.e. configuration, installation information) transferred between the electronic devices (i.e. a first electronic device and an updating electronic device). (see Diebolt Figure 1: (communication between electronic device 110 and updating device 112); paragraph [0033], lines 1-6: update techniques performed on multiple electronic devices; paragraph [0035], lines 1-6: installation package or update package received via wireless communication between electronic device and updating device; communication via network packets transmitted and received between electronic device and updating device (separate electronic devices))  
    Diebolt discloses the transfer of user data (i.e. user specific information) between electronic devices. (see Diebolt paragraph [0009], lines 1-15: electronic device includes an interface circuit that wirelessly communicates (i.e. providing network communications channels), and a secure element; secure element exports (transmits) user data associated with another purposed application previously installed on the secure element 

E.  Applicant argues on page 10 of Remarks:    ...   in Diebolt, user data is exported from one application on a device and the user data that was resident on the device is imported into an application rather than any user data being received from any external device.

    The Examiner respectfully disagrees.   Diebolt discloses an installation package utilizes to configure an electronic device.  Diebolt discloses a network environment comprising multiple electronic devices with a first electronic device being updated with information (i.e. configuration, installation information) transferred between the electronic devices (i.e. a first electronic device and an updating electronic device).  (see Diebolt Figure 1: (communication between electronic device 110 and updating device 112); paragraph [0033], lines 1-6: update techniques performed on multiple electronic devices; paragraph [0035], lines 1-6: installation package or update package received via wireless communication between electronic device and updating device; communication via network packets transmitted and received between electronic device and updating device (separate electronic devices))  
    Diebolt discloses the transfer of user data (i.e. user specific information) between electronic devices. (see Diebolt paragraph [0009], lines 1-15: electronic device includes an interface circuit that wirelessly communicates (i.e. providing network communications 

F.  Applicant argues on page 11 of Remarks:    ...   the user data in Diebolt is never discussed as being received from another device, much less being received in the installation package.

    The Examiner respectfully disagrees.  Diebolt discloses an installation package utilizes to configure an electronic device.  Diebolt discloses a network environment comprising multiple electronic devices with a first electronic device being updated with information (i.e. configuration, installation information) transferred between the electronic devices (i.e. a first electronic device and an updating electronic device).  (see Diebolt Figure 1: (communication between electronic device 110 and updating device 112); paragraph [0033], lines 1-6: update techniques performed on multiple electronic devices; paragraph [0035], lines 1-6: installation package or update package received via wireless communication between electronic device and updating device; communication via network packets transmitted and received between electronic device and updating device (separate electronic devices))  
    Diebolt discloses the transfer of user data (i.e. user specific information) between electronic devices. (see Diebolt paragraph [0009], lines 1-15: electronic device includes 

G.  Applicant argues on page 11 of Remarks:    ...   “Diebolt does not specifically disclose for c): communicating device identification information (i.e. a device identification) to a device provisioning service, a user being identified as owner of the device based on an ownership record and the public device ID, one or more device configuration parameters specific to the user, and the device being stored in association with the ownership record.”.  

    The Examiner respectfully disagrees.  Diebolt discloses an installation package utilizes to configure an electronic device.  Diebolt discloses a network environment comprising multiple electronic devices with a first electronic device being updated with information (i.e. configuration, installation information) transferred between the electronic devices (i.e. a first electronic device and an updating electronic device).  (see Diebolt Figure 1: (communication between electronic device 110 and updating device 112); paragraph [0033], lines 1-6: update techniques performed on multiple electronic devices; paragraph [0035], lines 1-6: installation package or update package received via wireless communication between electronic device and updating device; 
    Diebolt discloses the transfer of user data (i.e. user specific information) between electronic devices. (see Diebolt paragraph [0009], lines 1-15: electronic device includes an interface circuit that wirelessly communicates (i.e. providing network communications channels), and a secure element; secure element exports (transmits) user data associated with another purposed application previously installed on the secure element and personalizes the current installing application (associating current application with user data (i.e. configuration information) previously stored for a previously installed application)  Diebolt discloses data communicated between electronic devices within a network environment.  
    And, Smith discloses management of ownership information associated with a particular user and a particular electronic device. (see Smith paragraph [0017], lines 1-18: system for device commissioning (i.e. analogous to provisioning); commissioning service processes purchase transactions (i.e. owner determination) and a record is maintained to reliably establish the device’s ownership; paragraph [0056], lines 12-15: unique identifier (i.e. UUID) for device used to establish communication connection utilizing a suitable IoT communication protocol, provisioning communication; paragraph [0051], lines 12-19: requires device to perform an attestation using private key EPID key (public, private asymmetric cryptographic processing); paragraph [0052], lines 14-22: performing additional device provisioning such as configuration of collection-specific device credentials, policies, and settings (i.e. personalized information); obtaining buyer’s commissioning device address and port) 

H.  Applicant argues on page 12 of Remarks: This approach removes the need to receive any configuration payload from a provisioning service, much less one as specifically recited in claim 1. 

    The Examiner respectfully disagrees.  Diebolt discloses an installation package utilizes to configure an electronic device.  Diebolt discloses a network environment comprising multiple electronic devices with a first electronic device being updated with information (i.e. configuration, installation information) transferred between the electronic devices (i.e. a first electronic device and an updating electronic device).  (see Diebolt Figure 1: (communication between electronic device 110 and updating device 112); paragraph [0033], lines 1-6: update techniques performed on multiple electronic devices; paragraph [0035], lines 1-6: installation package or update package received via wireless communication between electronic device and updating device; communication via network packets transmitted and received between electronic device and updating device (separate electronic devices))   

I.   Applicant argues on pages 12-13 of Remarks:    ...   Smith teaches an approach that does not include any communication of configuration parameters specific to the user/owner/device from a provisioning service to a device   ...   . 

    The Examiner respectfully disagrees.   Diebolt discloses an installation package utilizes to configure an electronic device.  Diebolt discloses a network environment comprising multiple electronic devices with a first electronic device being updated with information (i.e. configuration, installation information) transferred between the 
    Diebolt discloses the transfer of user data (i.e. user specific information) between electronic devices. (see Diebolt paragraph [0009], lines 1-15: electronic device includes an interface circuit that wirelessly communicates (i.e. providing network communications channels), and a secure element; secure element exports (transmits) user data associated with another purposed application previously installed on the secure element and personalizes the current installing application (associating current application with user data (configuration information) previously stored for a previously installed application)  Diebolt discloses data communicated between electronic devices within a network environment.  
    And, Smith discloses management of ownership information associated with a particular user and a particular electronic device as stated above. 

J.  Applicant argues on page 13 of Remarks: Neither reference teaches receiving an encrypted configuration payload from the provisioning service at a device, wherein the encrypted configuration payload contains the one or more device configuration parameters specific to the user/owner/device.


    Diebolt discloses the transfer of user data (i.e. user specific information) between electronic devices. (see Diebolt paragraph [0009], lines 1-15: electronic device includes an interface circuit that wirelessly communicates (i.e. providing network communications channels), and a secure element; secure element exports (transmits) user data associated with another purposed application previously installed on the secure element and personalizes the current installing application (associating current application with user data (i.e. configuration information) previously stored for a previously installed application)  Diebolt discloses data communicated between electronic devices within a network environment.  
    And, Smith discloses management of ownership information associated with a particular user and a particular electronic device as stated above.  

K.  Applicant argues on page 13 of Remarks: Furthermore, because claims 2-7 depend from independent claim 1 and present additional features and/or feature limitations thereto, these claims are allowable for at least the same reason(s) as independent claim 1.

    Responses to arguments against the independent claims also answer arguments against the associated dependent claims.  

L.  Applicant argues on page 13 of Remarks:    ...   claims 1, 8, and 15, and all claims depending thereon, are compliant with § 103   ...   . 

    The Examiner respectfully disagrees.  Independent claims 8 and 15 have similar limitations as independent claim 1.  Responses to arguments against independent claim 1 also answer arguments against independent claims 8 and 15.  

Claim Rejections - 35 USC § 103  

4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        Claims 1 - 3, 6 - 10, 12 - 17, 19 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Diebolt et al. (US PGPUB No. 20160054989) in view of Smith et al. (US PGPUB No 20170364908).     	

Regarding Claims 1, 8, 15, Diebolt discloses a device and a method for provisioning a 
a)  one or more hardware processors; and b) a configuration interface executable by the one or more processors (see Diebolt paragraph [0014], lines 1-6: secure element includes a processor, memory coupled to the processor which stores a program module executed by processor, stored instructions utilized for operations performed by secure element; paragraph [0074]: electronic device includes a computer (indicates a CPU or hardware processor)) and 
d)  a payload manager executable by the one or more processors to receive an encrypted configuration payload from the provisioning service, the configuration payload containing the one or more device configuration parameters specific to the user and the device, the encrypted configuration payload being encrypted using the public device ID cryptographically associated with the private key securely stored in the device; (see Diebolt paragraph [0009], lines 1-15: secure element receives from installing device an installation package with a digital signature (i.e. cryptographic procedures associated with encrypting installation package); paragraph [0011], lines 1-4: digital signature associated with a private encryption key of vendor (i.e. device identification) and secure digital signature verified using a corresponding public encryption key; (public/private key pair to perform cryptographic operations))    
e)  a decryption engine executable by the one or more processors to decrypt the encrypted configuration payload using the private key securely stored on the 
f)   a device configuration manager executable by the one or more processors to configure the device according to the one or more device configuration parameters received in the configuration payload. (see Diebolt paragraph [0078], lines 1-10:  networking subsystem includes an integrated circuit including a configuration mechanism that configures device to transmit and/or receive on a given communication channel; receiving signals from other electronic devices and possibly performing one or more processing operations based on the received signals; (perform device configuration operations))   

Furthermore, Diebolt discloses for c): to communicate device information to a provisioning service, the device information being cryptographically associated with a private key securely stored in the device. (see Diebolt paragraph [0009], lines 1-15: electronic device includes an interface circuit that wirelessly communicates (i.e. providing network communications channels), and a secure element; secure element exports user data associated with another purposed application previously installed on the secure element and personalizes the installing application (associating current application with user data stored for a previously installed application); installation package comprising a digital signature; paragraph [0011], 

    Although Diebolt discloses communicating device information to a provisioning service and personalizing (or configuring) a device specific to a particular user, Diebolt does not specifically disclose for c): communicating device identification information (i.e. a device identification) to a device provisioning service, a user being identified as owner of the device based on an ownership record and the public device ID, one or more device configuration parameters specific to the user, and the device being stored in association with the ownership record.  
However, Smith discloses wherein for c): to communicate a public device ID to a provisioning service, a user being identified as owner of the device based on an ownership record and the public device ID, one or more device configuration parameters specific to the user and the device being stored in association with the ownership record. (see Smith paragraph [0017], lines 1-18: system for device commissioning (i.e. analogous to provisioning); commissioning service processes purchase transactions (owner determination) and a record is maintained to reliably establish the device’s ownership; paragraph [0056], lines 12-15: unique identifier 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Diebolt for c): communicating a public device ID to a provisioning service, a user being identified as owner of the device based on an ownership record and the public device ID, one or more device configuration parameters specific to the user and the device being stored in association with the ownership record as taught by Smith.  One of ordinary skill in the art would have been motivated to employ the teachings of Smith for the benefits achieved from a system that enables device provisioning or configuration based upon specific device credentials, policies, and settings within a network environment. (see Smith paragraph [0052], lines 14-22)  

Regarding Claims 2, 9, 16, Diebolt-Smith discloses the device of claim 1 and the method of claim 8 and the one or more tangible processor-readable storage media device of claim 15, wherein the device information is communicated to the provisioning service via a provisioning channel and the encrypted configuration payload is received via the provisioning channel, the provisioning channel being configured to communicate 
Smith discloses a public device ID for a particular device as stated in Claim 1 above.   

Regarding Claims 3, 10, 17, Diebolt-Smith discloses the device of claim 1 and the method of claim 8 and the one or more tangible processor-readable storage media device of claim 15, wherein the configuration interface is further executable by the one or more processors to, upon receiving power at the device, communicatively connect to a provisioning channel associated with a provisioning channel ID stored on the device prior to receiving the power at the device, the device information being communicated via the provisioning channel and the encrypted configuration payload being received via the provisioning channel. (see Diebolt paragraph [0044], lines 9-16: transmitting frames (packets) on wireless channels to enable an electronic device to make initial contact, exchanging subsequent data/management frames such as request establishing connection, configuring security options and transmitting/receiving packets (or frames) for device configuration)    

Regarding Claims 6, 14, 19, Diebolt-Smith discloses the device of claim 1 and the method of claim 8 and the one or more tangible processor-readable storage media 
Smith discloses a public device ID for a particular device as stated in Claim 1 above.     

Regarding Claims 7, 12, Diebolt-Smith discloses the device of claim 1 and the method of claim 8, wherein the configuration manager is further executable by the one or more processors to limit functionality of the device based on the encrypted configuration payload received from the provisioning service. (see Diebolt paragraph [0009], lines 1-15: secure element receives from installing device an installation package with a digital signature; paragraph [0078], lines 1-10: networking subsystem comprises an integrated circuit including a configuration mechanism that configures the device to transmit and/or receive on a given communication channel (a provisioning channel); receiving signals from other electronic devices and performing one or more processing operations on the received signals; (perform device configuration operations); (configuration: network communication limited to particular communication channels)) 

Regarding Claims 13, 20, Diebolt-Smith discloses the method of claim 8 and the one or more tangible processor-readable storage media device of claim 15, wherein the 
Smith discloses a public device ID for a particular device as stated in Claim 1 above.  

Regarding Claims 21, 22, 23, Diebolt-Smith discloses the device of claim 1 and the method of claim 8 and the one or more tangible processor-readable storage media device of claim 15. 
Diebolt does not specifically disclose configuration payload received from provisioning service in response to communicating public device ID to provisioning service. 
However, Smith discloses wherein the encrypted configuration payload is received from the provisioning service in response to communicating the public device ID to the provisioning service. (see Smith paragraph [0017], lines 1-18: system for device commissioning (i.e. analogous to provisioning); commissioning service processes purchase transactions (owner determination) and a record is maintained to reliably establish the device’s ownership; paragraph [0056], lines 12-15: unique identifier (i.e. UUID) for device used to establish communication connection utilizing a suitable IoT communication protocol; paragraph [0051], lines 12-19: requires device to perform an attestation using private key EPID key (public, private asymmetric cryptographic 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Diebolt for configuration payload received from provisioning service in response to communicating public device ID to provisioning service as taught by Smith.  One of ordinary skill in the art would have been motivated to employ the teachings of Smith for the benefits achieved from a system that enables device provisioning or configuration based upon specific device credentials, policies, and settings within a network environment. (see Smith paragraph [0052], lines 14-22)

6.       Claims 4, 5, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Diebolt in view of Smith and further in view of Larson et al. (US PGPUB No. 20020093915).     

Regarding Claims 4, Diebolt-Smith discloses the device of claim 3 wherein the encrypted configuration payload received via the provisioning channel includes connection parameters for connecting to a network, the configuration interface further executable by the one or more processors to communicatively connect to the network using the network parameters received in the encrypted configuration payload. (see Diebolt paragraph [0078], lines 1-10:  networking subsystem includes an integrated circuit including a configuration mechanism that configures device to transmit and/or receive on a given communication channel; receiving signals from other electronic devices and possible performing one or more processing operations on the received 

Diebolt-Smith does not explicitly disclose local area network (LAN) connection parameters to communicatively connect to a LAN. 
However, Larson discloses wherein includes local area network (LAN) connection parameters for connecting to a LAN and to communicatively connect to the LAN using the LAN parameters. (see Larson paragraph [0056], lines 1-6: network device installed on a LAN and connected to a telecommunication network; network device configured to use basic network configuration parameters; paragraph [0058], lines 5-11: request contains network parameter information such as identity, public key, range of IP addresses used as network addresses; paragraph [0059], lines 1-3: certificate authority verifies the information and parameters contained in certificate request; paragraph [0061], lines 1-12: when certificates of each respective entity have been verified, the connection (VPN) is established between the entities)      
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Diebolt-Smith for local area network (LAN) connection parameters to communicatively connect to a LAN as taught by Larson. One of ordinary skill in the art would have been motivated to employ the teachings of Larson for the benefits achieved from the flexibility of a system that enables to simplify administration for establishing LAN connections. (see Larson paragraph [0042], lines 1-3)    

Regarding Claims 5, 11, 18, Diebolt-Smith discloses the device of claim 3 and the method of claim 10 and the one or more tangible processor-readable storage media 

Diebolt-Smith does not explicitly disclose communicatively connecting to the LAN using the LAN parameters received. 
However, Larson discloses wherein communication channel includes local area network (LAN) connection parameters for connecting to a LAN and communicatively connect to the LAN using the LAN parameters received. (see Larson paragraph [0056], lines 1-6: network device installed on a LAN and connected to a telecommunication network; 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Diebolt-Smith for communicatively connecting to the LAN using the LAN parameters received as taught by Larson.  One of ordinary skill in the art would have been motivated to employ the teachings of Larson for the benefits achieved from the flexibility of a system that enables to simplify administration for establishing LAN connections.   (see Larson paragraph [0042], lines 1-3)  

Conclusion

          THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032.  The examiner can normally be reached on Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CJ/
April 26, 2021      

/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436